Citation Nr: 0029498	
Decision Date: 11/08/00    Archive Date: 11/16/00

DOCKET NO.  97-06 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for 
paroxysmal atrial fibrillation.  

2. Entitlement to a rating in excess of 10 percent for a low 
back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel

INTRODUCTION

The veteran had active military service from August 1984 to 
August 1990, and from September 1990 to October 1995.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.  

The present appeal arises from a May 1996 rating action, in 
which the RO service connected the veteran for paroxysmal 
atrial fibrillation.  The disability was evaluated as 10 
percent disabling, with an effective date from October 1995.  
In addition, the RO denied the veteran's claim of entitlement 
to service connection for a low back disorder.  The veteran 
filed an NOD in August 1996, and the RO issued an SOC the 
following month.  The veteran filed a substantive appeal in 
October 1996.  In December 1996, the veteran testified before 
a Hearing Officer at the VARO in Hartford.  A Hearing 
Officer's Decision was issued in February 1997, in which the 
veteran was granted service connection for a low back 
disorder.  The disorder was determined to be 10 percent 
disabling, with an effective date from October 1995.  A 
Supplemental Statement of the Case (SSOC) was issued in April 
1997.  

With respect to his appeal for the grant of service 
connection for a low back disorder, in August 1997 the 
veteran submitted medical evidence with respect to treatment 
for his back, which the Board liberally construes as an NOD.  
An SSOC was issued in June 1998.  Also in June 1998, the RO 
received a VA Form 646 (Statement of Accredited 
Representation in Appealed Case), which the Board liberally 
construes as a substantive appeal.  In August 1998, the 
veteran testified before the undersigned Member of the Board 
during a Travel Board hearing at the VARO in Hartford.  The 
veteran's appeal subsequently came before the Board, which, 
in a January 1999 decision, remanded the appeal back to the 
RO for additional development.  Additional SSOC's were issued 
in July and December 1999.  The veteran's appeal returned to 
the Board, which, in a July 2000 decision, again remanded the 
appeal to the RO for additional development.  An SSOC was 
issued in September 2000.  

The Board notes that the veteran had also perfected an appeal 
as to the issue of service connection for a left ankle 
sprain.  During the above noted Travel Board hearing, the 
veteran withdrew his appeal with respect to that issue, and 
thus it is no longer in appellate status.  


FINDINGS OF FACT

1. The RO has attempted to obtain all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal.  

2. The veteran failed to report for two scheduled VA medical 
examinations in November 1999, and he has not shown good 
cause for his failure to report.  


CONCLUSIONS OF LAW

1. Entitlement to a rating in excess of 10 percent for 
paroxysmal atrial fibrillation must be denied due to the 
veteran's failure, without good cause shown, to report for 
a scheduled VA examination of which he was properly 
notified.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 
3.655(a), (b) (2000).  

2. Entitlement to a rating in excess of 10 percent for a low 
back disorder must be denied due to the veteran's failure, 
without good cause shown, to report for a scheduled VA 
examination of which he was properly notified.  38 
U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.655(a), (b) 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Basis

A review of the claims file reflects that the veteran was 
injured in an automobile accident in September 1987, and 
subsequently began to suffer from episodes of tachycardia.  
In August 1990, the veteran separated from the U.S. Air 
Force, and the following month he enlisted with the U.S. Air 
National Guard.  Thereafter, in October 1995, the veteran was 
medically discharged from the U.S. Air National Guard due to 
paroxysmal atrial fibrillation.  

That same month, October 1995, the veteran filed a claim of 
entitlement to service connection for paroxysmal atrial 
fibrillation, in addition to claims for a left ankle sprain 
and a back disorder.  Along with his claim, the veteran 
included a USAF Physical Evaluation Board report; and a 
statement from Charles Haffajee, M.D., dated in August 1995, 
who was treating the veteran for his paroxysmal atrial 
fibrillation.  Dr. Haffajee noted that the veteran had had 
syncope during exercise with attacks of supraventricular 
tachycardia.  In addition, the veteran was reported to have 
had occasional self-limited breakthrough attacks on extremes 
of exercise.

Dr. Haffajee also reported that, in 1994, the veteran had 
undergone electrophysiologic studies with the possibility of 
radio frequency catheter ablation; however, it had been later 
determined that he was an unacceptable candidate.  In 
addition, Dr. Haffajee noted that atrial fibrillation was a 
chronic, ongoing, lifelong condition, and it would unlikely 
be cured, but that recurrences could decrease in the short-
term by decreased stress and avoidance of anxiety.  
Furthermore, Dr. Haffajee stated that the veteran would 
require long-term monitoring, probable lifelong drug therapy, 
and/or invasive procedures in the future.  

In January 1996, the veteran was medically examined for VA 
purposes.  With respect to his back, he reported that the 
original injury had occurred while he had been playing 
softball in service, and had resulted in immediate 
incapacitation for a short period.  Since the original 
incident, the veteran reported he had occasionally suffered 
from other incapacitating episodes.  In addition, the veteran 
noted that his back pain was centered in his mid low back, 
with no radicular symptoms.  On clinical evaluation, there 
was no paraspinal muscle spasm or sciatic notch tenderness.  
Flexion was limited to approximately 40 degrees of true 
lumbosacral flexion, and extension limited to 5 degrees, with 
hyperextension of the spine resulting in pain.  Lateral 
bending was 10 degrees both right and left, and rotation 15 
degrees both right and left.  Radiographic studies were 
negative.  The examiner's diagnosis was chronic lumbosacral 
strain.  With respect to the veteran's heart, the examiner 
noted the veteran's motor vehicle accident in 1987, treatment 
with Dr. Haffajee, and a history of recurrent atrial 
fibrillation.  Furthermore, the veteran was noted to be 
taking Flecainide, and reported that he had been running four 
to six miles a day, but had found that prolonged exertion 
caused an increase in episodes of atrial fibrillation.  

In December 1996, the veteran testified before a hearing 
officer at the VARO in Hartford.  He reported that, while he 
had passed out a few times in service, with the most recent 
postservice episode being in June 1996, he otherwise suffered 
from episodes of dizziness and near syncope, which he self-
treated by lying down for a short period of time.  In 
addition, the veteran reported that even sitting down could 
sometimes bring on symptoms associated with dizziness or near 
syncope.  Furthermore, the veteran testified that he 
continued to drive a car, and that if he felt the onset of 
dizziness or near syncope, he could handle these symptoms 
appropriately.  As for his back, the veteran testified that, 
while in service, he had been treated by a chiropractor, 
placed on a temporary medical profile, and also prescribed 
Motrin and Flexeril.  He noted that he continued to take 
Motrin and Flexeril, and was currently being treated for his 
back at the VA Medical Center (VAMC) West Haven.  

In addition to his testimony at the personal hearing, the 
veteran submitted additional medical evidence.  In 
particular, an August 1994 electrophysiological study, 
undertaken at St. Elizabeth's Medical Center, revealed that 
self-limited atrial fibrillation was the only inducible 
arrhythmia that could be brought on during testing.  It was 
therefore decided not to attempt RF ablation, and the veteran 
was continued on Flecainide.  A medical report from Dr. 
Haffajee, dated in June 1994, noted that the veteran was 
doing relatively well, but that resumption of leisure 
activities had resulted in near syncope episodes.  Dr. 
Haffajee indicated, however, that, with the medications the 
veteran was taking, his episodes were less severe, and were 
shorter in duration than they had been previously.  An 
exercise tolerance test, administered in August 1993, 
revealed no arrhythmias, was negative for symptoms, and noted 
the veteran to have excellent exercise tolerance.  
Furthermore, the veteran submitted a report from the Meriden 
Chiropractic Group, dated in May 1994.  The report noted 
palpatory tenderness with spasm in the paralumbar musculature 
bilaterally, and indicated that the veteran's range of motion 
of the lumbosacral spine was severely restricted in all 
ranges.  The examiner's diagnosis was lumbosacral strain with 
disc syndrome.

Thereafter, the RO received a VAMC West Haven discharge 
summary, dated in June 1996.  The summary noted the veteran's 
episode of syncope while walking up one flight of stairs, and 
a history of several such episodes occurring in the past.  
During the course of his stay, the veteran underwent an EKG 
(electrocardiogram), which revealed sinus bradycardia at 45 
beats per minute, with T-wave inversions in V2, V4, and flat 
T-waves in V1 and V6.  The summary further revealed that the 
veteran had been recommended for EP (electrophysiologic) 
evaluation and possible DDD pacemaker placement, but had left 
the hospital against medical advice.  

In May 1997, the RO received VAMC West Haven outpatient 
treatment reports, dated from December 1995 to September 
1996.  These reports were associated with the veteran's June 
1996 treatment for syncope.  In particular, it was reported 
by the veteran that anxiety may have been a precipitating 
factor in his atrial fibrillation.  Furthermore, a treatment 
record reflected the attending physician's disagreement with 
the veteran's decision to leave the hospital.  

Subsequent treatment records, received by the RO in August 
1997, noted continued treatment for paroxysmal atrial 
fibrillation and a low back disorder.  Treatment records, 
dated in June 1997, from Georgia Kelly, M.D., reflected the 
veteran's treatment for back pain.  An examination report 
from Ricardo Gaudinez, M.D., also dated in June 1997, noted 
that the veteran had lifted a heavy object and heard a pop in 
his back, and was now suffering severe low back pain.  On 
examination, flexion was noted to be limited to 30 degrees 
with moderate muscle spasm and tenderness of the lumbosacral 
muscles.  In addition, straight leg raise bilaterally 
reproduced left buttock and leg pain.  Dr. Gaudinez's 
impression was lumbar strain v. lumbar disc secondary to a 
non-work-related injury.  In addition, an MRI (magnetic 
resonance imaging) report, dated in June 1997, revealed a 
moderate left central herniated nucleus pulposus at L5-S1.  

In October 1997, the RO received additional VAMC West Haven 
outpatient treatment notes, some duplicative, dated from 
January to September 1996.  These records noted complaints 
and/or treatment for atrial fibrillation and low back pain.  

In February 1998, the RO received Yale/New Haven Hospital 
outpatient treatment records, dated from February 1996 to 
August 1997.  A tilt table examination report, dated in 
February 1997, reported no evidence of neurocardiogenic 
syncope.  An examination report from Rachel Lampert, M.D., 
dated in August 1997, noted that the veteran's last episode 
of syncope had been in July 1996, and that he had not 
suffered any further episodes, although he had reported 
symptoms of a racing heart, near syncope, and dizziness.  On 
examination, the veteran's lungs were clear and his heart was 
noted to be regular in rate and rhythm, without murmur, rub, 
or gallop.  An EKG was reported as normal, showing a sinus 
rhythm with normal axis, normal intervals and no ST- or T-
wave changes.  Dr. Lampert also noted that the veteran's 
taking of Flecainide did not appear to be controlling his 
symptoms, if all his symptoms of palpitations and near 
syncope were due to atrial fibrillation. 


In August 1998, the veteran testified before the undersigned 
during a Travel Board hearing at the Hartford VARO.  With 
regard to his back, the veteran stated that he suffered from 
muscle spasm and pain on motion, that he took Motrin, and 
that he suffered from occasional back spasms even when lying 
down.  Furthermore, the veteran reiterated previously made 
contentions regarding his paroxysmal atrial fibrillation, and 
contended that the RO had not properly considered all the 
medical evidence relating to this disability.  The veteran 
also testified that he had been treated for a syncopic 
episode at the VAMC in West Haven in January or February 
1997, although records of this were not in his claims file.  
In addition to his testimony, the veteran also submitted a 
statement from Richard Roth, M.D., dated in August 1998, who 
noted that, after reviewing medical records from Dr. 
Haffajee, he believed the veteran should be eligible for a 30 
percent disability evaluation.  

Thereafter, the veteran's appeal came before the Board, 
which, in a January 1999 decision, remanded the appeal to the 
RO.  As part of the remand order, the RO was instructed to 
schedule the veteran for VA cardiology and orthopedic 
examinations.  The examinations were scheduled in July 1999, 
but the veteran failed to report.  It was determined, 
however, that notification of the time and date of the 
examinations had been sent to the wrong address.  Thereafter, 
the veteran was rescheduled for VA examinations in November 
1999, for which notification was sent to his correct address 
of record.  He again failed to report.  

Subsequent correspondence sent to the veteran's address of 
record was returned by the U.S. Postal Service to the RO in 
July and September 2000.  It was noted on the envelopes that 
the veteran had moved, and left no forwarding address.  
Attempts to locate the veteran through his service 
representative also failed.  

II.  Analysis

The Board notes that VA has a duty to assist the veteran in 
developing evidence pertinent to his claim. 38 U.S.C.A. § 
5107; 38 C.F.R. § 3.103(a).  This duty to assist includes 
conducting a thorough and contemporaneous examination of the 
veteran that takes into account the records of prior medical 
treatment and prior examinations.  Green v. Derwinski, 1 
Vet.App. 121 (1991); Lineberger v. Brown, 5 Vet.App. 367, 369 
(1993); Waddell v. Brown, 5 Vet.App. 454, 456 (1993); 38 
C.F.R. § 3.326 (2000).  In this regard, we recognize that 
several items of pending legislation contain amendments to 
section 5107; in this case, we find that the RO's development 
action has generated sufficient evidence to satisfy the 
obligations embodied in all those provisions.

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination, and a claimant, without good cause, fails 
to report for such examination or reexamination, action shall 
be taken in accordance with paragraphs (b) or (c) of 38 
C.F.R. § 3.655, as appropriate.  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  38 C.F.R. § 3.655(a).  When a claimant fails 
to report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record.  38 C.F.R. 3.655(b).  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit that was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  Id.

In this respect, the Board is cognizant that section 3.655 
does not specifically address subsequent claims for ratings 
in excess of those assigned after an initial rating action 
granting service connection.  While the VA examination 
scheduled was not associated with a claim for an increased 
rating, it also was not an examination scheduled in 
conjunction with an original compensation claim.  In this 
instance, since the law and regulations do not give more 
specific guidance, we find the veteran's claim more analogous 
to a claim for an increased rating, given that entitlement to 
service-connected compensation has already been established.  

We are concerned that, in this instance, the duty to assist 
has been frustrated by the veteran's failure to report for VA 
examination(s) needed to produce evidence essential to his 
claim.  In November 1999, the veteran was scheduled for C&P 
(compensation and pension) examinations, and failed to 
report.  The veteran is no longer at his last known address 
of record, and has left no forwarding address.  

Because the veteran's failure to report for the November 1999 
VA examinations is without explanation, it may be said that 
his absence was without good cause.  Furthermore, we are 
aware that a copy of the notification letter to the veteran 
for his scheduled examinations is not of record.  We note 
that "government officials are presumed to carry out their 
duties in good faith and proof to the contrary must be almost 
irrefragable to overcome that presumption."  Clemmons v. 
West, 206 F.3d. 1401 (Fed. Cir. 2000); see Mason v. Brown, 8 
Vet.App. 44, 53-55 (1995); Saylock v. Derwinski, 3 Vet.App. 
394, 395 (1992) (Court held that it must presume that the RO 
properly discharged its duties by mailing a copy of the RO 
decision to the "last address of record").  In this 
instance, while a notification letter is not of record, the 
veteran has not contended, nor has his representative, that 
he did not receive notification of the scheduled 
examination(s).  

Where an RO requests information to enable it to obtain 
evidence in support of a veteran's claim, the veteran's 
cooperation with all such requests is essential and, as the 
Court of Appeals for Veterans Claims has emphasized, "[t]he 
duty to assist in the development and adjudication of a claim 
is not a one-way street."  Wamhoff v. Brown, 8 Vet.App. 517, 
522 (1996).  "If a veteran wishes help, he [or she] cannot 
passively wait for it in those circumstances where he [or 
she] may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 1 
Vet.App. 190, 193 (1991).  See also Olson v. Principi, 3 
Vet.App. 480, 483 (1992).  "In the normal course of events, 
it is the burden of the veteran to keep the VA apprised of 
his whereabouts.  If he does not do so, there is no burden on 
the part of the VA to turn up heaven and earth to find him."  
Hyson v. Brown, 5 Vet. App. 262, 265 (1993).

The Board notes that, if the veteran believes he is entitled 
to ratings in excess of those which he currently is 
receiving, he must at least fulfill his minimal obligation of 
reporting for a VA medical examination when it is scheduled.  
Furthermore, he should keep VA apprised of his current 
address.  Therefore, when entitlement to an increased rating 
cannot be established without a VA examination and a 
claimant, without good cause, fails to report for such an 
examination, the claim shall be denied.  38 C.F.R. § 
3.655(a), (b).  Under the circumstances of this case, the law 
is dispositive and the Board has no alternative but to deny 
the veteran's claim.  See Sabonis v. Brown, 6 Vet.App. 426 
(1994).



ORDER

1. Entitlement to a rating in excess of 10 percent for 
paroxysmal atrial fibrillation is denied.  

2. Entitlement to a rating in excess of 10 percent for a low 
back disorder is denied.  




		
	ANDREW J. MULLEN
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 7 -


- 1 -


